            Case 1:21-mc-00217-JMF Document 8 Filed 03/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ABC,                                                                   :
                                                                       :
                                    Petitioner,                        :
                                                                       :      21-MC-217 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
DEF et al.,                                                            :
                                                                       :
                                    Respondents.                       :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On March 10, 2021, the undersigned, sitting in Part I, denied Petitioner’s motion for
leave to file its petition to confirm a final arbitration award in redacted form and to file a related
exhibit, namely the final arbitration award itself, under seal. See ECF No. 3. Respondents, who
had not been served at the time, now move for reconsideration of that ruling. See ECF No. 4-6.

        Upon review of Respondents’ motion papers, the motion is GRANTED. In contrast to
Petitioner, Respondents provide reasons above and beyond the parties’ confidentiality agreement
to keep the relevant information under seal. See ECF No. 6. That said, the question of whether
the papers should be maintained under seal or in redacted form on a permanent basis is
ultimately a question for the District Judge who is assigned the merits case. Accordingly, if any
party believes that the materials at issue should remain sealed or redacted, it shall make a proper
motion before the assigned District Judge within two weeks of the date of this Order. Absent
a motion by that date, Petitioner shall promptly file the relevant documents without restrictions.

        The Clerk of Court is directed to terminate ECF Nos. 4 and 5.

        SO ORDERED.

Dated: March 17, 2021                                      __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
